DETAILED ACTION


Status of Claims
	
	Claims 1-5, 7-16, 18-21 of US Application No. 16/052,994, filed on 11/25/2020, are currently pending and have been examined. Claims 1, 12, and 20 have been amended, claims 6 and 17 are canceled.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to the rejection of claims 1-5, 7-16, and 18-21, rejected under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of French (Derive Systems: Transforming Vehicle Experiences with Technology, “French”) and Torre (So Long to the “One-Size-Fits-All” Automotive Experience: The ABCs of Read-Write Access, “Torre”).
	
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 5, 7-12, 16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over French (Derive Systems: Transforming Vehicle Experiences with Technology, “French”) in view of Torre (So Long to the “One-Size-Fits-All” Automotive Experience: The ABCs of Read-Write Access, “Torre”).

	Regarding claims 1, 12, and 20, French discloses a fleet management system and teaches: 

A system, comprising: (the derive system contains software and hardware solutions for fleet management - See at least ¶3)

a fleet of vehicles comprising on-board computing devices, each on-board computing device configured to: (the derive system communicates with the onboard computing device of the vehicles, i.e., vehicles in a fleet, through the OBD-II port - See at least ¶3 and 4-5)

operate a respective vehicle of the vehicles in the fleet to control an operational behavior of the respective vehicle, (the derive system may limit the speed, i.e., control an operational behavior, of the vehicle to a top speed authorized by the fleet manager - See at least ¶3-4) the on-board computing device including at least one static vehicle control parameter having a static value which is pre-set [] and which remains constant; (the derive system upgrades vehicle settings, i.e., vehicle control parameters, to optimize performance, control, and fuel efficiency - See at least ¶2 and 4)

receive data that is applicable to a plurality of vehicles (the derive system sends data to the on board controller, this data may be applied to an entire fleet - See at least ¶3-5) and defines at least one action to operate each of the plurality of vehicles in response to an event,  (the speed limiter slows the vehicle, i.e., an action, in response to reaching a maximum set speed, i.e., an event - See at least ¶3-5)

in response to receiving the data, automatically override use of the at least one static vehicle control parameter, and (the vehicle control parameters, e.g., speed limiter or engine idle, is upgraded in response to 

perform operations to control the respective vehicle so that the respective vehicle executes the at least one action in response to an occurrence of the event (the speed limiter slows the vehicle, i.e., an action, in response to reaching a maximum set speed, i.e., an event - See at least ¶3-5) and in accordance with a value different than the static value of the at least one static vehicle control parameter (the derive system upgrades the software, i.e., the upgrade values are different than the previously used values, to operate under certain control parameters, e.g., speed limiting, shift timing, idle rpm, etc. - See at least ¶3-5) []

	French does not explicitly teach at least one static vehicle control parameter having a static value which is pre-set at a factory during vehicle manufacturing. However, Torre discloses a fleet management system and teaches:

the on-board computing device including at least one static vehicle control parameter having a static value which is pre-set at a factory during vehicle manufacturing and which remains constant; (for example, the ECM directs the engine how to generate the right amount of horsepower and torque when towing and tells the dashboard gauges how to read and display the engine’s temperature. This control system software is pre-

[] which was pre-set at the factory. (This control system software is pre-programmed at the factory by the OEM (Original Equipment Manufacturer) and is one-size-fits-all for each vehicle model. - See at least ¶2)

	In summary, French discloses a fleet management system and teaches overriding preset parameters with respect to vehicle control parameters, i.e., speed limiter, engine idle, etc. French does not explicitly teach that the preset parameters are set at the factory or during manufacturing. However, Torre discloses a fleet management system and teaches that overriding parameters with the Derive system includes those parameters set at the factory or by the OEM. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the fleet management system of French to provide for the overriding of preset factory parameters, as taught in Torre, to customize the vehicle’s operation for its mission-specific purpose (e.g., speed dynamically limited to posted roadway parameters, torque controlled to optimize for payload, idle RPM reduced for fuel efficiency). (At Torre ¶5)	

	Regarding claims 5 and 16, French further teaches:

wherein the data is administered by a remote computing device that is configured to communicate with the vehicles. (Derive systems is integrated with cloud services, i.e., a remote computing device, that enables real-time insights and adjustments to the vehicles through responsive action such as manager-defined settings - See at least ¶6)

	Regarding claims 7 and 18, French further teaches:

wherein the operations comprises overriding user control of the vehicle. (a speed limiter prevents the vehicle from travelling over a set speed even if a user continues to operate the acceleration pedal, i.e., the speed limiter overrides the user - See at least ¶4)

	Regarding claims 8 and 19, French further teaches:

wherein the at least one static vehicle control parameter is overridden in response to a trigger event. (in response to fleets seeking more conservative driving, i.e., a change in enterprise requirements, the Derive system may install speed governors, i.e., one static vehicle control parameter is overridden - See at least ¶4)

	Regarding claim 9, French does not explicitly teach, but Torre further teaches:

wherein the trigger event comprises at least one of a vehicle's arrival or return to a given facility, a change in criminal activity, a change in a geographic area's crime level, a change in a type of vehicle use, and a change in a vehicle operator. (the trigger event comprises a change in vehicle operator: for parents of new drivers, changing the vehicle’s capabilities as a safety precaution is unprecedented. With write-access, parents can program their car’s computer not to exceed a permitted maximum speed and to prevent the engine from starting if seat belts aren’t fastened. However, it doesn’t change the car’s core capabilities – when parents drive the same car, they can lift these safety precautions and fully utilize the vehicle’s performance. - See at least ¶7)
	
	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the fleet management system of French to provide for the driver dependent settings, as taught in Torre, to personalize the ECMs of their vehicles so that they perform optimally for that specific need. (At Torre ¶6)

	
	Regarding claim 10, French further teaches:

wherein the data is generated based on at least one of (a) historical information about vehicle behavior, use or location, (b) machine- learned patterns of vehicle operations or use, (c), vehicle traffic information, and (d) safety information. (integrating vehicle sensors and 

	Regarding claim 11, French further teaches:

wherein the operational behavior of the vehicle is controlled or limited based on vehicle related information obtained from a plurality of vehicle sensors. (integrating vehicle sensors and hardware with cloud services enables real-time insights and adjustments through responsive action such as manger-defined automatic idle shutoff periods, guaranteed ELD compliance by preventing, i.e., limiting, ignition outside of approved hours, and vehicle speed dynamically limited to the posted speed limit of the road traveled on - See at least ¶6)

	Regarding claim 21, French further teaches:

wherein the trigger event further comprises at least one of an expiration of a period of time, a change in enterprise requirements, a change in enterprise procedures, a change in enterprise guidelines, a change in enterprise goals, a change in traffic conditions, and a change in weather. (In response to fleets seeking more conservative driving, 

	Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over French in view of Torre, as applied to claims 1 and 13, and in further view of 

	Regarding claims 2 and 13, the combination of French further teaches:

further comprising [] reconfiguring vehicle related parameters of multiple vehicles in a fleet of vehicles based on receipt of the data by each of the multiple vehicles in the fleet of vehicles. (the derive system communicates with the onboard computing device of the vehicles, i.e., vehicles in a fleet, through the OBD-II port - See at least ¶3 and 4-5; the derive system may limit the speed, i.e., reconfigure a vehicle related parameter, of the vehicles to a top speed authorized by the fleet manager - See at least ¶3-4) 


	The combination of French and Torre does not explicitly teach concurrently reconfiguring vehicle related parameters of multiple vehicles in a fleet of vehicles. However, Ahmed discloses processor-implemented systems and methods for vehicle updating over-the-air and teaches:

further comprising concurrently reconfiguring vehicle related parameters of multiple vehicles in a fleet of vehicles based on receipt of the data by each of the multiple vehicles in the fleet of vehicles. (a plurality of vehicles may be concurrently updated, i.e., concurrently reconfigured, by remote system 130 - See at least ¶[0043]-[0045], Fig.1, and Fig. 2)

	In summary French teaches reconfiguring vehicle related parameters of multiple vehicles in a fleet of vehicles based on receipt of the data by each of the multiple vehicles in the fleet of vehicles. French further teaches that the updates may be performed over-the-air through cloud services and short distance communications methods. However, the combination of French and Torre does not explicitly teach the reconfiguring occurring concurrently among the vehicles in the fleet. However, Ahmed discloses processor-implemented systems and methods for vehicle updating over-the-air and teaches a plurality of vehicles may be concurrently updated by a remote system.

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the fleet management system of French and Torre to provide for the concurrent multi-vehicle updating, as taught in Ahmed, to provide systems and methods that facilitate the providing of updates in an efficient and cost effective manner. (At Ahmed ¶[0004])

	Regarding claims 3 and 14, French further teaches:

wherein the vehicle related parameters comprise vehicle drive parameters and auxiliary device parameters. (for fleets seeking more conservative driving, Derive installs speed governors and sets torque, horsepower, and shift point settings, i.e., vehicle drive parameters - See at least French ¶4; the Derive VQ smartphone application links the drivers cell phone, i.e., an auxiliary device, to the vehicle. The pairing nullifies distraction by limiting the driver’s phone to only manager-approved apps when the vehicle is in use, i.e., modifies the auxiliary device parameters by blocking certain applications - See at least ¶3)
	
	Regarding claims 4 and 15, French further teaches:

wherein the auxiliary device parameters comprise parameters for at least one of a broadcast radio, a display, and a camera. (the Derive VQ smartphone application links the driver’s cell phone, i.e., a display, to the vehicle. The pairing nullifies distraction by limiting the driver’s phone to only manager-approved apps when the vehicle is in use, i.e., modifies the auxiliary device parameters by blocking certain applications - See at least ¶3)

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662